-3#.




 EX PARTE                                    §         IN the TEXAS COURT OF

JCOhU/a UrC£\fii -id's                       §         CRIMINAL APPEALS AT
 Appellant
                                             §         AUSTIN, TEXAS

                                             §
                             ***************************



                   PETITION FOR EXTENSION OF TIME TO FILE
                  PRO SE PETITION FOR DISCRETIONARY REVIEW
              PURSUANT TO TEXAS RULES OF APPELLATE PROCEDURE
                                   RULE 68.2     (c)


TO THE HONORABLE JUSTICE (s) OF SAID.COURT:

         COMES NOW, ,)p?h\jU} OrCA^l-ff^                    Appellant in the
above styled and numbered cause and files this his PRO SE Petiton

for Extension of Time to. file Petition for Discretionary Review,
and in support thereof, the Appellant will show the followings:

                                         I


        On or about the S£_ day of r\fl^aTl{ ,#0|ffi Appellant
was found guilty by the Jury of the j^\5j_Di strict Court of the
offense of fV\\\C&£X^           . Punishment was assessed at
QLiZ_ _years confinement in the Texas Department of Criminal
Justice-Institutional Division-

        Appellant gave timely notice of appeal. This cause was

appealed to the Court of Appeals, Fourth Court of Appeals Dis
trict at San Antonio, Texas, under appeal number Qly~"1T"0Q^Jp-ffix
        On ar about the \*) day of fehriAflflj ,     No Motion for Rehearing or any extensions of time to file

Motion for Rehearings has been filed.

     Appellant files this his Pro Se Petiton for Extension of

Time to file Petition for Discretionary Review for the purpose of
review of the decision of the Court of Appeals' .'-decision affirm
ing the judgment of the trial court.                            \

     This request for extension of time is Appellant's first
such request.


                              PRAYER


WHEREFORE PREMISES CONSIDERED, Appellant respectfully moves and

prays that this Honrable Court grant him of his first Pro Se

request for extension ofttime to file Petition for Discretionary
Review, and any other relief this Honorable Court may deem neces
sary and just in the premises.


                                              JjiQ^JjX •
                       CERTIFICATE     OF    SERVICE


       I, --tehlAA T)CCti*>\ULb         Appellant hereby certify that
a true and correct copy of this Petition for Extension of Time

has   been submitted Via   United   States   Postal    Service   Mail   to   the

District Clerk of the Texas Court of Criminal Appeals at Capitol

Station,. P.O.Box 12308, Austin, Texas, 78711, on this the qQ_
day of A\XM.               #^3 - < V
                                                        M±
DATE:V£J/U>       (7\ /       ,   2015
~r /     «v       »/                                    RECEIVED IN
J^noq
TDCJ-ID-NO .#fl/9/9 ffff